Exhibit 10.2

 

Accuray Incorporated

 

      % Convertible Notes due 2022

 

SUBSCRIPTION AGREEMENT (the “Subscription Agreement”)
Dated as of July     , 2017

 

The undersigned (the “Purchaser”) hereby confirms its agreement with you as
follows:

 

This Subscription Agreement and the Terms and Conditions for Subscription of
Securities, dated July      , 2017, attached hereto as Exhibit A (the “Terms and
Conditions” and, together with this Subscription Agreement, the “Agreement” or
the “Subscription Agreement”) is made as of the Effective Date between Accuray
Incorporated, a Delaware corporation (the “Company”) and the Purchaser listed on
the signature page hereto.

 

The Company is proposing (1) a separate exchange (the “Exchange”) by the
beneficial owners of certain of the Company’s (i) 3.50% Convertible Senior Notes
due 2018, CUSIP 004397 AD7 and ISIN US004397AD73 (the “2013 Notes”) and (ii)
3.50% Series A Convertible Senior Notes due 2018, CUSIP 004397 AF2 and ISIN
US004397AF22 (the “2014 Notes”, together with the “2013 Notes”, the “Old Notes”
and, existing beneficial owners of the Old Notes, each, an “Exchanging Holder”)
for a newly-issued series of the Company’s convertible senior notes due 2022
(the “New Notes” and, together with the Old Notes, the “Notes”), (2) that the
Exchanging Holders tender certain of their Old Notes for cash (the “Repurchase”
and, together with the Exchange, the “Exchange/Repurchase”) and (3) that certain
of the Exchanging Holders and other qualified new investors subscribe for and
purchase from the Company up to $ aggregate principal amount of its New Notes,
which are convertible into cash, shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) or a combination thereof, at the Company’s
election (the “Subscription” and, together with the Exchange/Repurchase, the
“Transactions”), in each case on the terms more fully described in the
preliminary confidential private placement memorandum (the “Preliminary Private
Placement Memorandum”) and the final term sheet dated as of July     , 2017 (the
“Final Term Sheet" and, together with the Preliminary Private Placement
Memorandum as of the Effective Date (as defined below), the “Pricing Disclosure
Package”, which are attached hereto as Exhibits B and C, respectively. The
Company reserves the right to increase or decrease the amount of the Exchange,
the Repurchase or the Subscription. The New Notes to be issued in the Exchange
and the Subscription are also referred to herein as the “Securities.”

 

The Company and the Purchaser agree that, upon the terms and subject to the
conditions set forth herein, the Purchaser will purchase from the Company and
the Company will issue and sell to the Purchaser the aggregate principal amount
of Securities set forth below on the Purchaser’s signature page for an aggregate
purchase price for such Securities set forth on Exhibit D.2 (the “Cash Purchase
Price”).

 

At or prior to the time set forth in the Subscription Procedures set forth in
Exhibit D.3 (the “Subscription Procedures”), the Purchaser shall transfer the
Cash Purchase Price by wire of immediately available funds to the account of the
Company designated in the Subscription Procedures. The Securities purchased by
the Purchaser will be delivered by electronic book-entry through the facilities
of The Depository Trust Company (“DTC”), to an account specified by the
Purchaser in Exhibit D.1 and in accordance with the terms set forth in Section 4
of these Terms and Conditions, and will be released by The Bank of New York
Mellon Trust Company, N.A. (the “Trustee”), at the written request of the
Company, to such Purchaser at the Settlement (as defined below).

 



 

 

 

The Purchaser’s agreement to purchase the Securities shall be subject to written
acceptance, by electronic mail to the Company or its agents, of the Final Term
Sheet (such time of acceptance, the “Effective Date”).

 

The Securities are being offered only to institutional “accredited investors”
within the meaning of Rule 501 of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”), that are also qualified institutional buyers
(“QIBs”) within the meaning of Rule 144A under the Securities Act, pursuant to a
private placement exemption from registration under Section 4(a)(2) of the
Securities Act.

 

Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Agreement to
the same extent as if such provisions had been set forth in full herein; and
each of the representations, warranties, and agreements set forth therein shall
be deemed to have been made at and as of the date of this Agreement. Unless
otherwise defined herein, terms defined in the Terms and Conditions are used
herein as therein defined.

 

The Agreement constitutes the entire agreement among the parties with respect to
the subject matters hereof. The Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of all parties hereto. This Agreement may be executed in
counterparts, and delivered by email or telecopier, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

 

If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Subscription Agreement shall constitute a binding agreement between the Company
and the Purchaser.

 

  Very truly yours,           Accuray Incorporated           By:
 
    Name:       Title:  

A-2 

 

Aggregate Principal Amount of Securities the Purchaser Agrees to Purchase:
____________________________

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED: Name of Purchaser:                     By:       Print
Name:       Title:                    

A-3 

 

EXHIBIT A TO THE SUBSCRIPTION AGREEMENT

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

  



July      , 2017

 

Accuray Incorporated, a Delaware corporation (the “Company”), hereby confirms
its agreement with each Purchaser identified in a Subscription Agreement (the
“Subscription Agreement”) to which these Terms and Conditions for Subscription
of Securities (the “Terms and Conditions”) are attached as Exhibit A, as set
forth in these Terms and Conditions for Subscription of Securities and in the
Subscription Agreement (together, this “Agreement”). Capitalized terms used but
not defined in the Terms and Conditions have the meanings set forth in the
Subscription Agreement.

 

1.         Agreement to Sell and Purchase; The Securities; Placement Agent. On
the basis of the representations, warranties and agreements herein contained and
subject to the terms and conditions herein set forth, the Company proposes to
issue and sell to the Purchaser, and the Purchaser, agrees to purchase, the %
Convertible Notes due 2022 (the “Securities”) in the aggregate principal amount
set forth on such Purchaser’s signature page to this Agreement at the aggregate
purchase price (the “Cash Purchase Price”) determined as set forth in Exhibit
D.2. The Company intends to enter into agreements similar to this Agreement with
certain other investors (the “Other Purchasers”) and expects to complete sales
of Securities to them, and the Company also separately intends to enter into
agreements with certain Holders (the “Exchanging Holders”) (x) to complete
exchanges of Old Notes for New Notes pursuant to the terms of the Exchange and
(y) to complete the repurchases of Old Notes from such Exchanging Holders
pursuant to the terms of the Repurchase and the agreements to be entered into
with the relevant Exchanging Holders (the “Exchange/Repurchase Agreements”). The
Purchaser and the Other Purchasers are hereinafter sometimes collectively
referred to as the “Purchasers,” the Purchasers and the Exchanging Holders are
hereinafter sometimes referred to as the “Investors” and this Agreement and the
purchase or exchange/repurchase agreements executed by the Other Purchasers
and/or Exchanging Holders are hereinafter sometimes collectively referred to as
the “Exchange/Subscription Agreements.”

 

The Securities are to be issued under an indenture (the “New Notes Indenture”)
to be dated as of the Settlement Date (as defined below) by and between the
Company and The Bank of New York Mellon Trust Company, N.A., as Trustee (the
“Trustee”). The Securities will be convertible into cash, shares of common
stock, par value $0.001 per share (“Common Stock”), of the Company (the shares
of Common Stock underlying the Securities, the “Conversion Shares”) or a
combination thereof, at the Company’s election, on the terms and conditions set
forth in the Indenture.

 

The Securities will be offered and sold to the Purchasers and issued to the
Exchanging Holders in the Exchange in reliance on an exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). The description of the Securities is qualified in its
entirety to the terms of the Indenture.

 

The Purchaser acknowledges that, pursuant to a Placement Agency Agreement
between the Company and J. Wood Capital Advisors LLC (the “Placement Agent”)
dated as of July       , 2017 (the “Placement Agency Agreement”), the Company
intends to pay the Placement Agent a fee in respect of the Transactions.

 

2.         Representations and Warranties of the Company. The Company represents
and warrants to each Purchaser that, as of the date hereof and as of the
Settlement Date (as defined below):

 



A-4 

 

 

(a)       The Pricing Disclosure Package did not, as of        p.m. on
July     , 2017, and as of the Settlement Date (as defined below), will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(b)       The financial statements included or incorporated by reference in the
Pricing Disclosure Package, together with the related notes and schedules,
present fairly in all material respects the consolidated financial position of
the Company and the subsidiaries as of the dates indicated and the consolidated
statements of operations, cash flows and stockholders’ equity of the Company and
the subsidiaries for the periods specified; such financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby.

 

(c)       Since the date of the most recent financial statements of the Company
included or incorporated by reference in the Pricing Disclosure Package, there
has not been (i) any change in the capital stock (other than as a result of the
grant, exercise or settlement of equity awards granted under the Company’s
equity incentive plans or employee stock purchase plans that are described in
the Pricing Disclosure Package and the repurchase by the Company of Common Stock
pursuant to agreements providing for an option to repurchase or a right of first
refusal on behalf of the Company) or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock other
than as disclosed in the Pricing Disclosure Package; (ii) any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole;
or (iii) any transaction that is material to the Company and its subsidiaries
taken as a whole that would be required to be described or disclosed in reports
that the Company files or submits under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) that is not so described or disclosed in such
reports or in the Pricing Disclosure Package. The Company has no material
contingent obligations which are not disclosed in the Pricing Disclosure Package
or provided for in the Company’s consolidated financial statements that are
included or incorporated by reference in the Pricing Disclosure Package.

 

(d)       The Company and each of its subsidiaries within the meaning of Rule
1-02(w) of Regulation S-X promulgated under the Securities Act have been duly
organized and are validly existing and in good standing under the laws of their
respective jurisdictions of organization, are duly qualified to do business and
are in good standing in each jurisdiction in which their respective ownership or
lease of property or the conduct of their respective businesses requires such
qualification, and have all power and authority necessary to own or hold their
respective properties and to conduct the businesses in which they are engaged,
except where the failure to be so qualified or have such power or authority
would not, individually or in the aggregate, (i) have a material adverse effect
on the business, properties, financial position, stockholders’ equity, or
results of operations of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”) or (ii) prevent or materially interfere with
consummation of the transactions contemplated by this Agreement, the New Notes
Indenture or the New Notes or (iii) result in the delisting of shares of Common
Stock from The NASDAQ Global Select Market (the “NASDAQ”).

 

(e)       The Company has full right, power and authority to execute and deliver
this Agreement, the New Notes Indenture, the Exchange/Subscription Agreements
and the New Notes (collectively, the “Transaction Documents”) and to issue, sell
and deliver the New Notes and the Common Stock issuable upon conversion of the
New Notes and to consummate the Repurchase as contemplated by this Agreement,
the New Notes Indenture and the New Notes; and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution

 



A-5 

 

 

and delivery by it of each of the Transaction Documents and the consummation by
it of the transactions contemplated thereby has been duly and validly taken.

 

(f)        The New Notes Indenture has been duly authorized by the Company and,
when executed and delivered by the Company and the Trustee, will be a legal,
valid and binding agreement of the Company, enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.

 

(g)       The Agreement has been duly authorized, executed and delivered by the
Company.

 

(h)       The New Notes to be issued and sold by the Company pursuant to the
Exchange/Subscription Agreements have been duly authorized by the Company and,
when executed and delivered by the Company and duly authenticated in accordance
with the terms of the New Notes Indenture and delivered to and paid for as
provided in the Exchange/Subscription Agreements, will be duly and validly
issued and outstanding and will constitute legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general principles of equity, and will be entitled to the benefits of the
New Notes Indenture; the Conversion Shares have been duly authorized and validly
reserved for issuance upon conversion of the New Notes, and, upon conversion of
the New Notes in accordance with their terms and the terms of the New Notes
Indenture, will be issued free of statutory and contractual preemptive rights,
resale rights, rights of first refusal and similar rights and free of any voting
restrictions (and will be free of any restriction, pursuant to the Company’s
charter or bylaws or any agreement or other instrument to which the Company is a
party, upon the transfer thereof), and will be validly issued, fully paid and
nonassessable.

 

(i)         Neither the Company nor any of its subsidiaries is (i) in violation
of its charter or by-laws or similar organizational documents; (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority (including, without limitation, the rules and
regulations of the NASDAQ), in each case, applicable to the Company, except, in
the case of clauses (ii) and (iii) above, for any such conflict, breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(j)         The execution, delivery and performance of the Transaction Documents
and the consummation of the transactions contemplated thereby, including the
issuance of the New Notes, the issuance of the Common Stock issuable upon
conversion of the New Notes and the Repurchase, do not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority (including, without limitation, the rules and
regulations of the NASDAQ), in each case, applicable to the Company, except, in
the case of clauses

 



A-6 

 

 

(i) and (iii) above, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(k)       No approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or of or with any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
NASDAQ), or approval of the stockholders of the Company, is required in
connection with the issuance and sale of the New Notes, the issuance of Common
Stock upon conversion of the New Notes, the Repurchase or the consummation of
the transactions as contemplated by this Agreement, the New Notes Indenture or
the New Notes, other than (i) as may be required under the securities or blue
sky laws of the various jurisdictions in which the New Notes and the Common
Stock are being offered or (ii) has already been obtained.

 

(l)         Except as described in the Pricing Disclosure Package, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its subsidiaries is or may be a party or
to which any property of the Company or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the knowledge of the
Company no such investigations, actions, suits or proceedings are threatened or,
contemplated by any governmental or regulatory authority (including, without
limitation, the NASDAQ) or threatened by others.

 

(m)      The Company and its subsidiaries own or possess adequate rights to use
all patents, patent applications, trademarks, service marks, trade names,
trademark registrations and applications, service mark registrations and
applications, domain names, all goodwill associated with the foregoing,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) and all other similar intellectual property rights (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as described in the Pricing Disclosure Package, except where the
failure to own or possess such rights would not reasonably be expected to have a
Material Adverse Effect. The Company and its subsidiaries have not received any
notice of any claim of infringement, misappropriation or other violation of any
Intellectual Property rights of others that would reasonably be expected to have
a Material Adverse Effect. Except as described in the Pricing Disclosure
Package, (a) there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others challenging the Company's or any of
its subsidiaries’ rights in or to any Intellectual Property that would
reasonably be expected to have a Material Adverse Effect, and the Company is
unaware of any facts which would form a reasonable basis for any such claim; (b)
there is no pending or, to the knowledge of the Company, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
Intellectual Property owned by or licensed to the Company or any of its
subsidiaries that would reasonably be expected to have a Material Adverse
Effect, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; and (c) there is no pending or, to the knowledge of
the Company, threatened action, suit, proceeding or claim by others that the
Company or any of its subsidiaries infringes, misappropriates or otherwise
violates any Intellectual Property rights of others that would reasonably be
expected to have a Material Adverse Effect, and the Company is unaware of any
facts which would form a reasonable basis for any such claim.

 

(n)       The Company will apply the net proceeds from the Subscription in all
material respects as described in the Pricing Disclosure Package under the
heading “Use of Proceeds”.

 

(o)       The Company is not and, after giving effect to the Transactions, will
not be required to register as an “investment company” or an entity “controlled”
by an “investment company” within the meaning

 



A-7 

 

 

of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Securities and Exchange Commission (the “Commission”) thereunder.

 

(p)       (i) The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof; and (ii) except as otherwise disclosed in the Pricing
Disclosure Package, there is no tax deficiency that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets, in each case,
except as would not have a Material Adverse Effect.

 

(q)       Except as described in the Pricing Disclosure Package, (i) the Company
is and at all times has been in compliance with all statutes, rules and
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured
or distributed by the Company (“Applicable Laws”), except where the failure to
so comply would not, individually or in the aggregate, result in a Material
Adverse Effect; (ii) the Company has not received any FDA Form 483, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (“FDA”) or any other federal, state, local or foreign
governmental agency or regulatory authority having jurisdiction over the Company
or any of its properties or assets alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”), except such FDA Forms 483 notices
alleging or asserting noncompliance as would not, individually or in the
aggregate, result in a Material Adverse Effect; (iii) the Company possesses or
has the right to use all Authorizations and such Authorizations are valid and in
full force and effect and are not in violation of any term of any such
Authorizations; (iv) the Company has not received notice of any pending or
threatened claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action from the FDA or any other federal, state, local or
foreign governmental agency or regulatory authority having jurisdiction over the
Company or any of its properties or assets or third party alleging that any
product, operation or activity is in violation of any Applicable Laws or
Authorizations and the Company does not have knowledge that the FDA or any other
federal, state, local or foreign governmental agency or regulatory authority
having jurisdiction over the Company or any of its properties or assets or any
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (v) the Company has not received notice that
the FDA or any other federal, state, local or foreign governmental agency or
regulatory authority having jurisdiction over the Company or any of its
properties or assets has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations and the Company does not have
knowledge that the FDA or any other federal, state, local or foreign
governmental agency or regulatory authority having jurisdiction over the Company
or any of its properties or assets is considering such action; (vi) the Company,
or a third party on its behalf, has filed, obtained, maintained or submitted all
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations, except that where the failure to so file, obtain, maintain, or
submit would not, individually or in the aggregate, result in a Material Adverse
Effect, and that all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete and
correct in all material respects on the date filed (or were corrected or
supplemented by a subsequent submission); and (vii) the Company has not, either
voluntarily or involuntarily, initiated, conducted or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, "dear doctor" letter or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation other than as reported to the FDA or as not required
to be reported to the FDA under Applicable Laws and, to the knowledge of the
Company, neither the FDA or any other federal, state, local or foreign
governmental agency or regulatory authority having jurisdiction over the Company
or any of its properties or assets has initiated, conducted or intends to
initiate any such notice or action.

 



A-8 

 

 

(r)        Except as disclosed in the Pricing Disclosure Package neither the
Company nor any of its business operations is in violation of any Health Care
Laws, except where the failure to be in compliance would not, individually or in
the aggregate, result in a Material Adverse Effect. For purposes of this
Agreement, “Health Care Laws” means (i) the Federal Food, Drug, and Cosmetic
Act, and the regulations promulgated thereunder, (ii) all federal and state
fraud and abuse laws, including, without limitation, the federal Anti-Kickback
Statute (42 U.S.C. §1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn), the civil
False Claims Act (31 U.S.C. §3729 et seq.), the Physician Payment Sunshine Act
(42 U.S.C. §1320a-7h) and the regulations promulgated pursuant to such statutes,
(iii) the administrative simplification provisions of the Health Insurance
Portability and Accountability Act of 1996 (18 U.S.C. §§669, 1035, 1347 and
1518; 42 U.S.C. §1320d et seq.) and the regulations promulgated thereunder, (iv)
Titles XVIII (42 U.S.C. §1395 et seq.) and XIX (42 U.S.C. §1396 et seq.) of the
Social Security Act and the regulations promulgated thereunder, (v) the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (42 U.S.C.
§1395w-101 et seq.) and the regulations promulgated thereunder, (vi) quality,
safety and accreditation requirements of all applicable foreign or state laws or
regulatory bodies and (vii) any and all other health care laws and regulations
applicable to the business of the Company as currently conducted, each of (i)
through (vii) as may be amended from time to time.

 

(s)       The Company and its subsidiaries (x) are in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
requirements, directives, guidance, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances, emissions, materials or wastes, pollutants or contaminants (each, a
“Hazardous Material”), including, without limitation, the transportation,
transfer, recycling, storage, use, treatment, manufacture, removal, remediation,
release, exposure of others to, sale, or distribution of any Hazardous Material
or any product or waste containing a Hazardous Material, or product manufactured
with Ozone depleting substances, including, without limitation, any required
labeling, payment of waste fees or charges (including so-called e-waste fees)
and compliance with any product take-back or product content requirements
(collectively, “Environmental Laws”); (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (z) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and (ii)
there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its subsidiaries, except in the case of each of (x),
(y) and (z) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(t)        The Company and its subsidiaries maintain an effective (as described
in the documents incorporated by reference in the Pricing Disclosure Package
(the “Incorporated Documents”)) system of “disclosure controls and procedures”
(as defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure
that information required to be disclosed by the Company in reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including controls and procedures designed to ensure that such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure. The Company and its subsidiaries
have carried out evaluations of the effectiveness of their disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act and have disclosed
the results of such evaluations in the Incorporated Documents.

 

(u)       The Company and its subsidiaries maintain systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that comply with the requirements of the Exchange Act and have been designed by,
or under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance

 



A-9 

 

 

regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including, but not limited to internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensible Business Reporting Language
incorporated by reference in the Pricing Disclosure Package fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules applicable thereto. Except as disclosed in the
Pricing Disclosure Package, the Company is not aware of any material weaknesses
in the Company's internal control over financial reporting.

 

(v)       The operations of the Company and the subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions where the
Company or any of its subsidiaries conducts business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator or non-governmental
authority involving the Company or any of the subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(w)       Neither the Company nor any of the subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of the subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the New Notes contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

 

(x)       Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of the subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder; and the Company, the Subsidiaries and, to the knowledge of the
Company, its affiliates have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.

 

(y)       Neither the Company nor any of the subsidiaries has incurred any
liability for any finder’s fees or similar payments in connection with the
consummation of the transactions contemplated hereby other than the Letter
Agreement between the Company and the Placement Agent or the Placement Agency
Agreement.

 

(z)        Except as described in the Pricing Disclosure Package, (i) no person
has the right, contractual or otherwise, to cause the Company to issue or sell
to it any shares of Common Stock or shares of any other capital stock or other
equity interests of the Company, (ii) no person has any preemptive rights,
resale rights, rights of first refusal or other rights to purchase any shares of
Common Stock or shares of any other capital stock of or other equity interests
in the Company pursuant to a contract with the Company and (iii) the Company has
not granted any person the right to act as an underwriter or initial purchaser
or as a financial advisor to the Company in connection with the Transactions; no
person has the right, contractual or otherwise, to cause the Company to register
under the Securities

 



A-10 

 

 

Act any shares of Common Stock or shares of any other capital stock of or other
equity interests in the Company.

 

(aa)     None of the Company and its subsidiaries has or will distribute prior
to the later of (i) the Settlement Date (as defined below) and (ii) completion
of the Transactions, any offering material (including, without limitation,
content on its website, if any, that may be deemed to be offering material)

 



A-11 

 

 

in connection with the Transactions other than the Pricing Disclosure Package
and other materials, if any, permitted by the Securities Act, including, but not
limited to, any Incorporated Documents.

 

(bb)    The New Notes, when issued, will not be of the same class (within the
meaning of Rule 144A) as securities that are listed on a national securities
exchange registered pursuant to Section 6 of the Exchange Act or quoted in a
U.S. automated inter-dealer quotation system.

 

(cc)     Assuming the accuracy of the representations and warranties of each
Investor executing an Exchange/Subscription Agreement and their compliance with
their agreements set forth therein, it is not necessary, in connection with the
Transactions and the issuance and exchange or sale of the New Notes in the
manner contemplated by the Pricing Disclosure Package, to register the New Notes
under the Securities Act or to qualify the New Notes Indenture under the Trust
Indenture Act of 1939, as amended.

 

(dd)    The Company will reserve and keep available at all times, free of
pre-emptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to satisfy all obligations to issue the shares
of Common Stock issuable upon conversion of the New Notes.

 

(ee)     Except as would not reasonably be expected to have a Material Adverse
Effect, there is and has been no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

 

3.         Representations and Warranties of the Purchaser. The Purchaser
represents, warrants and covenants, severally but not jointly, and on behalf of
each account for which the Purchaser is purchasing, to the Company as follows:

 

(a)       The Purchaser has all requisite corporate power and authority to
execute and deliver this Agreement and to carry out and perform its obligations
under the terms hereof and the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered by the Purchaser and
constitutes the valid and binding obligation of the Purchaser, enforceable in
accordance with its terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors, and rules of law governing
specific performance, injunctive relief or other equitable remedies.

 

(b)       The execution, delivery and performance of this Agreement by the
Purchaser and compliance by the Purchaser with all provisions hereof and the
consummation of the transactions contemplated hereby, will not (i) require any
consent, approval, authorization or other order of, or qualification with, any
court or governmental body or agency (except as may be required under the
securities or Blue Sky laws of the various states), (ii) constitute a breach or
violation of any of the terms or provisions of, or result in a default under,
(x) the organizational documents of the Purchaser or (y) any material indenture,
loan agreement, mortgage, lease or other agreement or instrument to which the
Purchaser is a party or by which it is bound, or (iii) violate or conflict with
any applicable law or any rule, regulation, judgment, decision, order or decree
of any court or any governmental body or agency having jurisdiction over the
Purchaser.

 



A-12 

 

 

(c)       The Purchaser understands that the Securities (and the Conversion
Shares) acquired by the Purchaser under this Agreement have not been registered
under the Securities Act or qualified under applicable state securities laws
(the “Securities Laws”). The Purchaser also understands that the Securities (and
the Conversion Shares) are being offered and sold pursuant to exemptions from
registration and qualification contained in the Securities Act and the
Securities Laws based in part upon the Purchaser’s representations contained in
this Agreement.

 

(d)       The Purchaser understands and agrees on behalf of itself and on behalf
of any investor account for which it is purchasing the Securities (and
Conversion Shares), and each subsequent holder of the Securities (and Conversion
Shares) by its acceptance thereof will be deemed to agree, that the Securities
(and Conversion Shares) are being offered in a transaction not involving any
public offering within the meaning of the Securities Act, that the Securities
(and Conversion Shares) have not been, and will not be, registered under the
Securities Act and that (a) if it decides to offer, resell, pledge or otherwise
transfer any of the Securities or Conversion Shares, such Securities (and
Conversion Shares) may be offered, resold, pledged or otherwise transferred only
(i) to a person whom the seller reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A, (ii) pursuant to any other exemption from
the registration requirements of the Securities Act, including Rule 144 under
the Securities Act (if available), (iii) pursuant to an effective registration
statement under the Securities Act (which the Company has no obligation to
effect), or (iv) to the Company, or one of its subsidiaries, in each of cases
(i) through (iv) in accordance with any applicable securities laws of any state
of the United States, and that (b) the Purchaser will, and each subsequent
holder is required to, notify any subsequent purchaser of the Securities or
Conversion Shares from it of the resale restrictions referred to in (a) above
and will provide the Company and the transfer agent such certificates and other
information as they may reasonably require to confirm that the transfer by it
complies with the foregoing restrictions, if applicable. The Purchaser also
understands that there is no assurance that any exemption from registration
under the Securities Act will be available to permit the Purchaser to transfer
or dispose of the Securities (and the Conversion Shares) and that, even if
available, such exemption may not allow the Purchaser to transfer all or any
portion of the Securities (and the Conversion Shares) under the circumstances,
in the amounts or at the times the Purchaser might propose.

 

(e)       The Purchaser understands that the Securities (and Conversion Shares)
will, unless sold pursuant to a registration statement that has been declared
effective under the Securities Act or in compliance with Rule 144, bear a legend
substantially to the following effect:

 

THIS SECURITY AND THE SHARES OF COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION
OF THIS SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

 

(1)REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 

(2)AGREES FOR THE BENEFIT OF ACCURAY INCORPORATED (THE “COMPANY”) THAT IT WILL
NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR

 

 

A-13 

 



 

PROVISION THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY
APPLICABLE LAW, EXCEPT:

 

(A)TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

 

(B)PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

 

(C)TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 

(D)PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH (2)(D) ABOVE, THE
COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL
OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN
ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS
MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT.

 

(f)        The Purchaser is acquiring the Securities for its own account (or the
accounts listed in Schedule 1 of Exhibit D attached to the Subscription
Agreement) for investment purposes only and not with a view to, or for resale in
connection with, any distribution or public offering of the Securities within
the meaning of the Securities Act.

 

(g)       The Purchaser (and each account for which the Purchaser is purchasing
or acquiring the Securities, if applicable) is an institutional “accredited
investor” as defined in Rule 501 of Regulation D under the Securities Act as
well as a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act. The Purchaser agrees to furnish any additional information
reasonably requested by the Company or any of its affiliates to assure
compliance with U.S. federal and state securities laws in connection with the
Transactions.

 

(h)       The Purchaser has not been apprised of the offering of the Securities
by means of any form of general solicitation or general advertising (as those
terms are used in Regulation D under the Securities Act) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

(i)         The Purchaser acknowledges and agrees that it has been provided with
no material regarding the Company or the Securities other than (i) the
Preliminary Private Placement Memorandum, (ii) the final term sheet dated as of
July     , 2017 (the “Final Term Sheet”), which are attached to the Subscription
Agreement as Exhibits B and C hereto, respectively, and the Purchaser has relied
solely on information it deems sufficient in connection with its decision to
invest in the Securities. The Purchaser acknowledges that the Placement Agent
does not take any responsibility for, and can provide no assurance as to the
reliability of, the information set forth in the Preliminary Private Placement
Memorandum or any such other information. The Purchaser has requested that it
not receive or otherwise be made aware of non-public information regarding the
Company that may restrict its ability to trade in the Company’s securities. The
Purchaser represents that it has access to all information that it believes is
necessary, sufficient or appropriate in connection with its decision to

 



A-14 

 

 

purchase the Securities and has made an independent decision to purchase the
Securities from the Company.

 

(j)         No later than one (1) business day after the date hereof, the
Purchaser agrees to deliver to the Company settlement instructions substantially
in the form of Exhibit D.1 hereto.

 

(k)       The Purchaser has conducted its own investigation of the Company and
the terms of the Securities and, in conducting its examination, (a) it has not
relied on the Placement Agent or on any statements or other information, written
or oral, provided by the Placement Agent concerning the Company, the Securities
or the terms of the Transactions, (b) it has had access to, and has had an
adequate opportunity to review, all information as it deems necessary to make
its decision to purchase the Securities, and (c) it has been offered the
opportunity to ask questions of the Company and received answers thereto, as it
deemed necessary in connection with the decision to purchase the Securities.

 

(l)         The Purchaser:

 

(i)         is able to fend for itself in the transactions contemplated hereby;

 

(ii)        has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of its prospective
investment in the Securities;

 

(iii)       has considered the suitability of the Securities as an investment in
light of its own circumstances and financial condition, and the Investor is able
to bear the risks associated with an investment in the Securities; and

 

(iv)      has the ability to bear the economic risks of its prospective
investment and can afford the complete loss of such investment.

 

(m)      The Purchaser acknowledges and agrees that it has not transacted, and
will not transact, in any securities of the Company, including, but not limited
to, any hedging transactions, from the time the Purchaser was first contacted by
the Company or the Placement Agent with respect to the Subscription until after
the confidential information (as described in the confirmatory email received by
the Purchaser from the Placement Agent (the “Wall Cross Email”)) is made public.

 

(n)       Except as provided in Section ‎3(d) above, the Purchaser understands,
covenants and agrees that the Securities (and the Conversion Shares) may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act, unless and until the Purchaser has furnished written evidence
satisfactory to the Company to the effect that such sale, transfer or other
disposition will not require registration under the Securities Act and is
permissible under the Securities Laws and other applicable securities laws and
regulations or that appropriate action necessary for compliance with the
Securities Act, the Securities Laws and other applicable securities laws and
regulations has been taken.

 

(o)       The Purchaser acknowledges and agrees that the Company may issue
appropriate stop-transfer instructions to its transfer agent, if any, and may
make appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section.

 

(p)       The Purchaser understands that the Company, the Placement Agent and
others will rely upon the truth and accuracy of the foregoing representations,
acknowledgements and agreements and agrees that if any of the representations
and acknowledgements deemed to have been made by it by its purchase of the
Securities are no longer accurate, the Purchaser shall promptly notify the
Company

 



A-15 

 

 

and the Placement Agent. The Purchaser understands that, unless the Purchaser
notifies the Company in writing to the contrary before the Settlement, each of
the Purchaser’s representations and warranties contained in this Agreement will
be deemed to have been reaffirmed and confirmed as of the Settlement Date (as
defined below), taking into account all information received by the Purchaser.
If the Purchaser is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, it represents that it has sole investment discretion
with respect to each such account and it has full power to make the foregoing
representations, acknowledgements and agreements on behalf of such account.

 

(q)       The Purchaser acknowledges and agrees that the Placement Agent has not
acted as its financial advisor or fiduciary and that the Placement Agent and its
respective directors, officers, employees, representatives and controlling
persons have no responsibility for making, and have not made, any independent
investigation of the information contained herein or in the Incorporated
Documents and make no representation or warranty to the Purchaser, express or
implied, with respect to the Company or the Securities or the accuracy,
completeness or adequacy of the information provided to the Purchaser, the
Incorporated Documents or any other publicly available information, nor shall
any of the foregoing persons be liable for any loss or damages of any kind
resulting from the use of the information contained therein or otherwise
supplied to the Purchaser.

 

(r)        The Purchaser acknowledges that no action has been or will be taken
in any jurisdiction outside the United States by the Company or the Placement
Agent that would permit an offering of the Securities, or possession or
distribution of offering materials in connection with the Transactions,
including the issue of the Securities, (including any filing of a registration
statement), in any jurisdiction outside the United States where action for that
purpose is required. Each Purchaser outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.

 

(s)       The Purchaser understands that nothing in this Agreement, information
the Company has filed with and furnished to the Commission or any other
materials presented to the Purchaser in connection with the Transactions
constitutes legal, business, financial or tax advice. The Purchaser has
consulted such legal, business, financial and tax advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Securities and has made its own assessment and has satisfied itself
concerning the relevant tax and other economic considerations relevant to its
investment in the Securities.

 

(t)        The operations of the Purchaser have been conducted in material
compliance with the rules and regulations administered or conducted by OFAC
applicable to the Purchaser. The Purchaser has performed due diligence necessary
to reasonably determine that its beneficial owners are not named on the lists of
denied parties or blocked persons administered by OFAC, resident in or organized
under the laws of a country that is the subject of Sanctions, or otherwise the
subject of Sanctions.

 

(u)       The Purchaser is not an affiliate of the Company, and, during the
three months preceding the date of this Subscription Agreement, has not been an
affiliate of the Company, within the meaning of Rule 144 under the Securities
Act. In that connection, such Purchaser has no ability, directly or indirectly,
individually or together with any other person, to influence, direct or cause
the direction of the management or policies of the Company or any of its
subsidiaries in any respect, nor has such Purchaser in fact influenced, directed
or caused the direction of the management or policies of the Company or any of
its subsidiaries in any respect; neither such Purchaser nor any of its
affiliates or representatives serves as an officer or director of the Company in
any similar capacity; such Purchaser has no agreement or other understanding,
written or oral, direct or indirect, with the Company, any of its directors,
officers or employees or any other stockholder of the Company with respect to
its investment in, or any aspect of the business or management of, the Company;
no

 



A-16 

 

 

contracts or understanding between or among the Company or any stockholders of
the Company confer on such Purchaser the power to approve or disapprove any
corporate action or to exercise any other similar power with respect to
corporate affairs; such Purchaser is not otherwise, directly, or indirectly
through one or more intermediaries, in control, controlled by, or under common
control with, the Company. The Purchaser understands that the Securities (and
Conversion Shares) will, unless sold pursuant to a registration statement that
has been declared effective under the Securities Act or in compliance with Rule
144, bear a legend substantially to the following effect:

 

NO AFFILIATE (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT) OF ACCURAY
INCORPORATED (THE “COMPANY”) OR PERSON THAT HAS BEEN AN AFFILIATE (AS DEFINED IN
RULE 144 UNDER THE SECURITIES ACT) OF THE COMPANY DURING THE IMMEDIATELY
PRECEDING THREE MONTHS MAY PURCHASE, OTHERWISE ACQUIRE OR HOLD THIS SECURITY OR
A BENEFICIAL INTEREST HEREIN.

 

4.         Settlement of the Securities.

 

(a)       The delivery of and payment for the Securities (the “Settlement”)
shall be made at the offices of Davis Polk & Wardwell LLP, 1600 El Camino Real,
Menlo Park, California 94025 at 10:00 A.M., New York City time, on the date set
forth in the Final Term Sheet attached to the Subscription Agreement as Exhibit
C as the Settlement Date, or at such other place, time or date as the Investors,
on the one hand, and the Company, on the other hand, may agree upon, such time
and date of delivery against payment being herein referred to as the “Settlement
Date.”

 

(b)       At the Settlement, (i) the Company shall cause the Trustee to deliver
to the Purchaser the principal amount of Securities to the DTC account specified
by the Purchaser on Exhibit D.1 and (ii) the Cash Purchase Price shall be
delivered by or on behalf of the Purchaser to the Company’s account specified on
Exhibit D.3, such settlement to be effected pursuant to the procedures set forth
on Exhibit D.3.

 

(c)       If the Company accepts the Purchaser’s offer to buy Securities in
whole or in part, the Placement Agent shall send the Purchaser the Final Term
Sheet to the e-mail address provided on the Purchaser’s signature page to this
Agreement, and shall notify the Purchaser by e-mail of the principal amount of
Securities that the Company shall sell to the Purchaser and the Purchaser shall
buy, subject to its acceptance of the terms set forth in the Final Term Sheet.

 

5.         Agreements of the Company. The Company agrees with the Purchaser
that:

 

(a)       The Company will reserve and keep available at all times, free of
pre-emptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to satisfy all obligations to issue the shares
of Common Stock issuable upon conversion of the New Notes.

 

(b)       The Company will use commercially reasonable efforts to list, subject
to notice of issuance, and maintain the listing of, the Maximum Conversion
Shares on The NASDAQ Global Select Market.

 

(c)       If, at any time when the Company is not subject to Section 13 or 15(d)
of the Exchange Act, any of the Securities (or Conversion Shares) are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will furnish, upon request and at the Company’s
expense, for the benefit of the holders from time to time of the Securities, to
holders and beneficial owners of Securities and prospective purchasers of
Securities, information satisfying the requirements of Rule 144A(d)(4) under the
Securities Act.

 



A-17 

 

 

(d)       At or prior to 8:00 a.m., New York City time, on the first business
day after the date hereof, the Company shall file with the Commission a current
report on Form 8-K announcing the Transactions, which current report the Company
acknowledges and agrees will disclose all confidential information (as described
in the Wall Cross Email) to the extent the Company believes such confidential
information constitutes material non-public information, if any, with respect to
the Transactions or otherwise communicated by the Company to the Purchaser in
connection with the Transactions.

 

6.         Conditions. (a) The obligation of the Purchaser to purchase and pay
for the Securities to be purchased by it on the Settlement Date pursuant to
Section‎4 hereof shall be subject to the satisfaction or waiver of the following
conditions on or prior to the Settlement Date:

 

(i)         Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct on the date hereof and
on and as of the Settlement Date, as the case may be; and the statements of the
Company and its officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Settlement Date.

 

(ii)        No Material Adverse Change. No event or condition of a type
described in Section Error! Reference source not found. hereof shall have
occurred or shall exist, which event or condition is not described in the
Pricing Disclosure Package (excluding any amendment or supplement thereto).

 

(iii)       Officer's Certificate. The Purchaser shall have received on and as
of the Settlement Date a certificate of an executive officer of the Company (i)
confirming that such officer has carefully reviewed the Pricing Disclosure
Package and, to the knowledge of such officer, the representations set forth in
this Agreement are true and correct, (ii) the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Settlement Date and (iii) to the effect set forth
in paragraph ‎(ii) above.

 

(iv)      No Legal Impediment to Issuance. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any federal, state or foreign governmental or regulatory authority that
would, as of the Settlement Date, prevent the Transactions; and no injunction or
order of any federal, state or foreign court shall have been issued that would,
as of the Settlement Date, prevent the Transactions, including the issuance of
the Securities pursuant thereto.

 

(b)       The obligation of the Company to sell and deliver the Securities to be
issued and sold by it on the Settlement Date pursuant to Section 4 hereof shall
be subject to the satisfaction or waiver of the following conditions on or prior
to such Settlement Date:

 

(i)         The representations and warranties of the Purchaser contained in the
Agreements shall be true and correct in all material respects on and as of the
date hereof and on and as of the Settlement Date as if made on and as of the
Settlement Date; and the Purchaser shall have performed all applicable covenants
and agreements and satisfied all conditions on their part to be performed or
satisfied hereunder at or prior to the Settlement Date.

 

(ii)        All conditions to the settlement of the Exchange shall have been
satisfied at or prior to the Settlement Date.

 

(iii)       No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Settlement
Date, prevent the Transactions; and no injunction or order of any federal, state
or foreign court shall have been issued that would, as of the Settlement Date,
prevent the Transactions, including the issuance of the Securities pursuant
thereto.

 



A-18 

 

 

7.         Taxation. The Purchaser acknowledges that, if the Purchaser is a
United States person for U.S. federal income tax purposes, either (1) the
Company must be provided with a correct taxpayer identification number (“TIN”),
generally a person’s social security or federal employer identification number,
and certain other information on Internal Revenue Service (“IRS”) Form W-9,
which is provided as an attachment hereto, and a certification, under penalty of
perjury, that such TIN is correct, that the Purchaser is not subject to backup
withholding (at a rate of 28%) and that the Purchaser is a United States person,
or (2) another basis for exemption from backup withholding must be established.
The Purchaser further acknowledges that, if the Purchaser is not a United States
person for U.S. federal income tax purposes, (1) the Company must be provided
the appropriate IRS Form W-8 signed under penalties of perjury, attesting to
that non-U.S. Purchaser’s foreign status, and (2) the Purchaser may be subject
to 30% U.S. federal withholding or 28% U.S. federal backup withholding tax on
certain payments made to such Purchaser unless such Purchaser properly
establishes an exemption from, or a reduced rate of, withholding or backup
withholding. The Purchaser shall promptly notify the Company if at any time such
previously delivered IRS forms are no longer correct or valid.

 

8.         Survival Clause. The respective representations, warranties,
agreements and other statements of the Company and the Purchaser set forth in
this Agreement or made by or on behalf of the Purchaser pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any of its officers or
directors, the Purchaser or any of its respective officers or directors, or any
controlling person referred to in Section 9 hereof and (ii) delivery of and
payment for the Securities.

 

9.         Notices. All communications hereunder shall be in writing and, if
sent to the Purchaser, shall be mailed or delivered to its address designated on
the signature page to the Subscription Agreement as the same may be updated by
the Purchaser from time to time by notice to the Company in accordance with this
Section ‎9; if sent to the Company, shall be mailed or delivered to the Company
at 1310 Chesapeake Terrace, Sunnyvale, California 94089 (facsimile:
408-716-4601), Attention: General Counsel.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

 

10.      Successors. This Agreement shall inure to the benefit of and be binding
upon the Purchaser, the Company and their respective successors and legal
representatives, and nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any other person any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained; this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person. No purchasers or transferees of Securities
from the Purchaser will be deemed a successor because of such purchase or
transfer.

 

11.      APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND
THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN. EACH OF THE COMPANY AND THE PURCHASER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS.

 



A-19 

 

 

12.      Third Party Beneficiary. The Purchaser acknowledges that the Placement
Agent is a third party beneficiary entitled to rely on this Agreement and
receive the benefits of the representations, warranties and covenants made by,
and the responsibilities of, the Purchaser and the Company under this Agreement,
with the same force and effect as if such representation or warranty were made
directly to the Placement Agent.

 

 

A-20 

 

EXHIBIT B TO THE SUBSCRIPTION AGREEMENT

 

Preliminary Private Placement Memorandum

 

 

B-1

 

EXHIBIT C TO THE SUBSCRIPTION AGREEMENT

 

Final Term Sheet

 

 

C-1

 

EXHIBIT D.1 TO THE SUBSCRIPTION AGREEMENT

 

 





Name of Purchaser:  



 







Purchaser Address:





     



 



Telephone:  

 

Country of Residence:  

 

Taxpayer Identification Number:  

 

Settlement Contact Name:  

 

Telephone:  

 

Email Address:

 

 

Jurisdiction of Organization:  



 

 

 

DTC Participant Information for Delivery of New Notes

 









DTC Participant Number:  

 

DTC Participant Name:  

 

DTC Participant Phone Number:  

 

DTC Participant Contact Email:  

 

FFC Account #:  

 

Account # at Bank/Broker:  

 



 



D-1 

 

EXHIBIT D.2 TO THE SUBSCRIPTION AGREEMENT

 

Aggregate Purchase Price Formula

 

Cash Purchase Price = Principal Amount of New Notes x Purchase Price / $1,000

 

Aggregate Principal Amount of New Notes the Purchaser Agrees to Purchase: $

 

Purchase Price = $

 

Cash Purchase Price = $

 

 

D-2 

 

EXHIBIT D.3 TO THE SUBSCRIPTION AGREEMENT

 

NOTICE OF PURCHASER SUBSCRIPTION PROCEDURES

 

Attached are Subscription Procedures for the settlement of the subscription of
newly issued      % Convertible Senior Notes due 2022 (the “New Notes”) of
Accuray Incorporated (the “Company”) pursuant to the Subscription Agreement,
dated as of July     , 2017, between you and the Company which is expected to
occur on or about       , 2017. To ensure timely settlement, please follow the
instructions for subscribing for New Notes as set forth on the following page.

 

These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of the New
Notes.

 

If you have any questions, please contact Katy Neumer at 407-617-9991.

 

Thank you.

 

D-3 

 



 



EXHIBIT D.3 TO THE SUBSCRIPTION AGREEMENT

 

 

 

SUBSCRIBING FOR NEW NOTES

 

To receive New Notes

 

You must BOTH direct your eligible DTC participant through which you wish to
hold a beneficial interest in the New Notes to post and accept on      , 2017,
no later than 9:00 a.m., New York City time, a one-sided deposit instruction
through DTC via DWAC for the aggregate principal amount[1] of New Notes
(CUSIP/ISIN # 004397 AG0/US004397AG05) set forth next to the caption “Aggregate
Principal Amount of Securities the Purchaser Agrees to Purchase” on your
signature page to your Subscription Agreement. It is important that this
instruction be submitted and the DWAC posted on      , 2017.

 

AND

 

No later than 9:00 a.m. New York City time, on      , 2017, you must pay the
“Cash Purchase Price”[2] by wire transfer of immediately available funds to the
following account of the Company:

 

ABA Routing Number:



Beneficiary Account Name: 

SWIFT Code:



Beneficiary Account Number:

 

 



 

SETTLEMENT

 

On       , 2017, after the Company receives your Cash Purchase Price and your
delivery instructions as set forth above, and subject to the satisfaction of the
conditions to closing as set forth in your Subscription Agreement, the Company
will deliver your New Notes in accordance with the delivery instructions set
forth above.

 



 

 

 

 

 



[1]Note that the DWAC instruction should specify the principal amount, not the
number, of New Notes.

 

[2]The Cash Purchase Price is the amount of cash that you must wire to the
Company in connection with your purchase of New Notes. The Cash Purchase Price
is set forth in Exhibit D.2 to your Subscription Agreement.

 

 

D-4 



 

 